Citation Nr: 1342701	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Bryan Held, Accredited Agent


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an initial April 2011 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  The initial April 2011 rating decision granted service connection and assigned the Veteran a 10 percent rating for coronary artery disease, status post triple coronary artery bypass graft, effective July 2008.  The issue remains before the Board because the initial rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.


FINDINGS OF FACT

1.  Prior to March 4, 2011, the Veteran's CAD had not been manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of  cardiac hypertrophy or dilation.  

2.  From March 4, 2011, the Veteran's CAD has been manifested by an ejection fraction of between 50 and 55 percent, but not congestive heart failure, workload of 3 METS or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess 10 percent from July 29, 2008 to March 3, 2011, for CAD, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.3, 4.104, Diagnostic Code 7017 (2013). 

2.  The criteria for a rating of 60 percent, but not higher, for CAD has been met from March 4, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7017 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated in December 2010, prior to the April 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Additionally, the December 2010 letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The December 2010 letter provided the Veteran with the notice required for the initial claim of service connection for CAD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was afforded a VA examination during the appeal period.  A review of the VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis 

The Veteran claims entitlement to increased ratings for his service-connected CAD. For the reasons that follow, the Board finds that entitlement to a rating in excess of 10 percent is warranted from March 4, 2011, but not from July 29, 2008 to March 3, 2011.

The Veteran's heart disorder has been evaluated under Diagnostic Code 7017, which pertains to residuals of coronary bypass surgery.  See 38 C.F.R. § 4.104 (2013).  The Board notes that the schedular criteria for CAD under Diagnostic Codes 7005 and 7017 are all the same except that under Diagnostic Code 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery.  See id.  Thus, the Board finds that the criteria under these two diagnostic codes need not be considered separately.  Although the Veteran underwent coronary bypass surgery, it was in 2002, before the period of the claim.  Moreover, to assign separate ratings under these diagnostic codes would result in compensating the Veteran twice for the same disability under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14 (2013).  Accordingly, the Board finds that the criteria set forth in Diagnostic Code 7017 are adequate to evaluate the Veteran's heart disorder. 

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2013).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7017 and Diagnostic Code 7005, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. 

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

The maximum 100 percent evaluation is assigned for three months following hospital admission for surgery.  Id.  Thereafter, a 100 percent rating is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

As noted above, the criteria are identical under Diagnostic Code 7017 and 7005, except that a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery. 

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2013). 

The Veteran submitted his service connection claim for coronary artery disease in November 2010, and a 10 percent rating was assigned in the April 2011 rating decision, effective July 29, 2008, the date the RO received another service connection claim made by the Veteran.  

Treatment records were received from the Wichita VA Medical Center dated May 2008 through September 2008 in conjunction with the separate claim by the Veteran.  In these records, it was noted that the Veteran had coronary atherosclerosis and was on nitroglycerin medication.  None of these records showed any measurement of METs or LVEF.  METs testing was not performed during this time period.  Based on this evidence, a 10 percent rating for this period is warranted for the use of continuous medication, but the criteria for a rating in excess of 10 percent was not warranted under DC 7017.  See 38 C.F.R. § 4.104 (2013).  

The RO also received VA treatment records from the Wichita VA Medical center, dated from February 2011 through April 2011.  The Veteran was afforded a VA compensation and pension examination on March 4, 2011.  He was noted as having been diagnosed with ischemic heart disease dating from December 2002, when he underwent bypass surgery after complaining of chest pain.  The examiner noted that the Veteran's treatment plan included taking continuous medication (nitroglycerin).  There was not a history of percutaneous coronary intervention, myocardial infarction, heart transplant, or an implanted cardiac pacemaker.  There was a history of coronary bypass surgery.  The Veteran did not use a defibrillator.  He did not have congestive heart failure.  A diagnostic exercise test was not conducted.  The Veteran showed symptoms of dyspnea and fatigue, and a METS level of greater than 7 but not more than 10.  Diagnostic testing was performed using an echocardiogram.  Left ventricular ejection fraction was given as 50-55 percent.  The examiner concluded that the Veteran's heart disease did not impact his ability to work. 

The Board finds that based on the Veteran's ejection fraction of 50-55 percent shown during the March 2011 examination, the Veteran is eligible for a 60 percent rating from March 4, 2011, even without a separate showing of left-ventricular dysfunction.  The United States Court of Veterans Claims (Court) has held that Diagnostic Codes 7005 and 7007 do not require a separate showing of left ventricular dysfunction in addition to an ejection fraction of 30 to 50 percent in order for a claimant to receive a 60 percent rating based on left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  Also, as the LVEF is 50-55 percent, the 50 percent showing must be resolved in favor of the Veteran.  See Otero-Castro v. Principi, 16 Vet. App. 375 (2002) ("We note at the outset of our analysis that the Secretary concedes that the '30 to 50 percent' criterion in DCs 7005 and 7007 means 30% through 50%.  Therefore, the veteran's ejection fraction of 50% meets that objective criterion in both DCs").  

Based on the above, the Board finds that the Veteran's service connected CAD thus meets the rating criteria for 60 percent from March 4, 2011.  

Prior to March 4, 2011, however, there is no evidence that satisfies the criteria for a rating higher than 10 percent.  Prior to the examination, there was no objective evidence that the Veteran's CAD had been manifested by a workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation.  In the 2008 records, it was noted that the Veteran had coronary atherosclerosis and was on nitroglycerin medication.  Therefore, based on use of continuous medication, the Veteran met the criteria for a 10 percent rating, but not higher at that stage, because of a lack of any other objective medical findings necessary for a higher rating criteria.  

The Board has also considered whether the Veteran is entitled to an even higher rating of 100 percent for the period after March 4, 2011, but finds that the evidence fails to support a rating higher than 60 percent.  In this respect, the Board notes that there is no probative medical evidence demonstrating that the Veteran experienced a workload of 3 METS or less.  As indicated, the March 2011 VA examination resulted in an estimated workload of 10 METs.  There is no evidence that the Veteran had left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, an echocardiogram performed in March 2011 showed the Veteran had an overall estimated ejection fraction of 50-55 percent.  This is well above the ejection fraction level required for a 100 percent rating.  Finally, there is no evidence that the Veteran experienced chronic congestive heart failure.  The March 2011 examiner clearly stated that the Veteran had no episodes of congestive heart failure.  Such findings, if demonstrated, would have warranted a higher evaluation of 100 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7017 (2013).  As the criteria for a 100 percent rating are not met, the weight of the evidence is against a rating in excess of 60 percent at any time during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration and TDIU

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected heart disorder is contemplated and reasonably described by the rating criteria under Diagnostic Code 7017.  See 38 C.F.R. § 4.104 (2013).  In this regard, the Veteran's heart disorder is manifested by an LVEF of 50-55 percent.  As shown above, this manifestation is specifically addressed in the rating criteria set forth in Diagnostic Code 7017.  See id.  Accordingly, the Board finds that a comparison of the Veteran's CAD with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran, has not argued and the record does not otherwise reflect that his service-connected CAD renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a rating in excess 10 percent from July 29, 2008 to March 3, 2011, for CAD is denied.

A rating of 60 percent, but not higher, from March 4, 2011, for CAD is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


